Citation Nr: 1739279	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by seizures, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability other than acne, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness and, if so, whether the claim may be allowed.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness and, if so, whether the claim may be allowed.   


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1990 to April 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In the December 2012 rating decision, the RO denied service connection for lipoma and partial seizures, to include as due to an undiagnosed illness, and denied the Veteran's request to reopen claims of entitlement to service connection for chondromalacia of both knees and fatigue, to include as due to an undiagnosed illness.  

These issues were previously remanded by the Board in June 2015 for further development.  They have been returned to the Board for further review.  

In its June 2015 decision, the Board recharacterized the lipoma issue as entitlement to service connection for a skin disability.  Service connection has already been established for acne, so the Board excludes acne from its determination.  The Board also granted the Veteran's request to reopen his claim of entitlement to service connection for fatigue, to include as due to an undiagnosed illness, and remanded the issue for further development on the merits.  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations to determine the etiology of his reported fatigue, seizures, and skin disability and has not provided good cause for such failure.  

2.  The preponderance of the evidence is against finding that the Veteran has a disability manifested by seizures that is related to active military service or events therein or attributable to an undiagnosed illness.  

3.  The preponderance of the evidence is against finding that the Veteran has a skin disability other than acne that is related to active military service or events therein or attributable to an undiagnosed illness.  

4.  In a February 1998 rating decision, the Fargo, North Dakota RO denied service connection for left and right knee conditions, to include as due to an undiagnosed illness, on the basis that the evidence failed to establish a nexus between left and right patellofemoral pain syndrome and active duty service.  The Veteran was notified and did not appeal.  That decision became final.  

5.  Evidence received since the February 1998 rating decision raises a substantial possibility of substantiating the Veteran's claims of service connection for left and right knee disabilities.  

6.  The preponderance of the evidence is against finding that the Veteran has a right knee disability that is related to active military service or events therein or attributable to an undiagnosed illness.  

7.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is related to active military service or events therein or attributable to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by fatigue have not been met.  38 C.F.R. § 3.655 (2016).  

2.  The criteria for establishing service connection for a disability manifested by seizures, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 3.655 (2016).

3.  The criteria for establishing service connection for a skin disability other than acne, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 3.655.

4.  The February 1998 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

5.  The February 1998 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

6.  The criteria for establishing service connection for a right knee disability, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 3.655.

7.  The criteria for establishing service connection for a left knee disability, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a veteran fails, without good cause, to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When a veteran fails, without good cause, to report for a VA examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  Id.  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the veteran and death of an immediate family member.  38 C.F.R. § 3.655(a).  

In its June 2015 decision, the Board found the existing VA examinations inadequate for deciding the Veteran's fatigue, skin, and seizure claims and remanded for new examinations.  The Agency of Original Jurisdiction (AOJ) attempted to schedule the Veteran for examinations, but he did not report for them.  In December 2015, the Veteran provided an updated address and indicated his willingness to report for examinations but, after the AOJ sent notice of rescheduled examinations to the updated address, the Veteran again failed to report.  Because the Veteran and his representative have not provided any explanation for this, the Board finds that the Veteran has failed without good cause to report for VA examinations and will adjudicate his claims accordingly.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117 (a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317 (a)(2). 

The symptoms must manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, joint pain, and neuropsychological signs or symptoms.  38 U.S.C.A. §§ 1117 (g).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Fatigue

As stated above, in its June 2015 decision, the Board reopened the Veteran's claim of entitlement to service connection for a disability manifested by fatigue, found the November 2012 VA examination inadequate, and remanded for a new examination, for which the Veteran then failed to report without good cause.  Because this is a reopened claim for a benefit which was previously disallowed, the Veteran's failure to report for examination leaves the Board no option but to deny the claim.  38 C.F.R. § 3.655.  

Seizures

The Veteran contends that he has a current disability, manifested by seizures, that was caused or aggravated by his active duty service, including as due to an undiagnosed illness related to his service in the Persian Gulf War.  

In his March 1992 separation examination, the examiner found the Veteran to be neurologically normal.  The Veteran denied epilepsy or fits.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that his hands occasionally cramped up and his head would start shaking for five to ten minutes at a time.  He was not sure when this started.  The examiner diagnosed a complex partial seizure of unknown etiology but noted that reevaluation would be necessary in the future.  The examiner found that it was less likely than not that the Veteran's seizures were related to service because there was no clinical evidence of them in service treatment records.  

In his November 2013 substantive appeal (VA Form 9), the Veteran reported that his seizures began approximately 5 months after his return from overseas.  

In its June 2015 decision, the Board found the November 2012 VA examination inadequate because it did not explain why reevaluation would be necessary or whether it took place.  The Board determined that a further opinion was necessary to determine whether the Veteran had an actual diagnosis and the etiology of his seizures.  However, as stated above, the Veteran failed without good cause to report for the new examination.  As a result, the Board must decide the Veteran's claim based on the evidence of record.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Diagnosing or determining the etiology of a seizure disorder requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, as he is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a seizure disorder manifested by his subjectively reported symptoms or to attribute his symptoms to an undiagnosed illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Because the Veteran is not competent to opine as to the etiology of his reported seizures and there are no competent, probative medical opinions of record on the subject, there is no competent evidence that the Veteran has a disability manifested by seizures that is etiologically related to his active duty service, including as a manifestation of an undiagnosed illness.  The preponderance of the evidence thus weighs against the Veteran's claim.  

Skin

The Veteran contends that he has a current skin disability that was caused or aggravated by his active duty service, including as due to an undiagnosed illness related to his service in the Persian Gulf War.  He is already separately service-connected for acne.  

In his March 1992 separation examination, the examiner noted acne vulgaris on the Veteran's face but no other skin abnormality.  The Veteran denied any history of skin diseases.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported a rash that occurred occasionally, a couple of times a month for a couple of days at a time.  The Veteran also reported that treatment providers at Fort Meade had evaluated this skin condition and told him that they could not explain it to him.  The Veteran opined that this skin condition was due to sand flea bites.  The Veteran also reported that his lipomas had their onset in 1992 or 1993, shortly after his separation from service.  The examiner declined to provide an opinion as to the etiology of the Veteran's rash because it was not present during the examination.   The examiner diagnosed lipomas.  The examiner also found that it was less likely than not that the Veteran's lipomas were related to service because there was no clinical evidence of them in service treatment records.  

In his November 2013 substantive appeal (VA Form 9), the Veteran reported that his rash had its onset during his deployment to Saudi Arabia.  

In its June 2015 decision, the Board found the November 2012 VA examination inadequate because it did not take place during an active phase of the Veteran's skin condition.  The Board determined that a new examination was necessary to determine whether the Veteran had a recurrent skin rash that was related to service.  However, as stated above, the Veteran failed without good cause to report for the new examination.  As a result, the Board must decide the Veteran's claim based on the evidence of record.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, the Veteran is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a skin disorder manifested by his subjectively reported symptoms or to attribute his symptoms to an undiagnosed illness.  Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Because the Veteran is not competent to opine as to the etiology of his reported skin symptoms and there are no competent, probative medical opinions of record on the subject, there is no competent evidence that the Veteran has a skin disability other than acne that is etiologically related to his active duty service, including as a manifestation of an undiagnosed illness.  The preponderance of the evidence thus weighs against the Veteran's claim.  

Knees

The Veteran contends that he has right and left knee disabilities that are etiologically related to his active duty service, including as due to an undiagnosed illness related to his service in the Persian Gulf War.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Fargo RO denied the Veteran service connection for left and right knee conditions, to include as due to an undiagnosed illness, in a February 1998 rating decision.  The basis for the denial was a lack of evidence of nexus between the Veteran's right and left patellofemoral pain syndrome and his active duty service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the February 1998 rating decision is final.  38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in February 1998, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran has a current right or left knee disorder that is related to an injury or illness in service.  The evidence that was of record at the time of the February 1998 rating decision included the Veteran's service treatment records, VA treatment records, and a May 1997 VA examination report.  

Since the February 1998 rating decision, the Veteran was afforded a VA knee examination in November 2012, which diagnosed the Veteran with right and left chondromalacia patella, a disorder not considered in the February 1998 rating decision.  As the record now contains more evidence pertinent to the issue of the nature of the Veteran's current disabilities than it did in February 1998, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claims.  As this evidence raises a reasonable possibility of substantiating the claims, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claims are reopened.  

Because the Sioux Falls RO adjudicated the merits of the Veteran's claim of service connection for right and left knee chondromalacia in its March 2013 Statement of the Case (SOC), there is no prejudice to the Veteran in proceeding to a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that additional due process requirements apply when the Board addresses a question that has not been addressed by the RO).  

In an April 1990 service treatment record, the Veteran reported a one-day history of left knee pain.  On examination, the Veteran had a full range of motion without swelling or discoloration.  The treatment provider's assessment was retropatellar pain syndrome.  

In his March 1992 separation examination, the examiner found the Veteran's lower extremities to be normal.  The Veteran denied any history of arthritis, a bone or joint deformity, lameness, or a "trick" or locked knee, but did report swelling and cramps in his legs in cold weather.  

The Veteran was afforded a VA examination in May 1997.  The Veteran reported trouble with his knees, beginning in basic training, as a result of running and activity as opposed to any specific injury.  On examination, there was no objective evidence of pain in active range of motion.  There was no acute or chronic swelling or deformity.  The examiner noted a frown of discomfort after a fifth deep knee bend but that the Veteran was able to achieve a full squatting position repeatedly.  The examiner diagnosed knee arthralgias and opined that they were secondary to patellofemoral pain syndrome but did not opine as to the possibility of nexus to service.  

A March 2001 VA treatment record noted the Veteran's report of swelling and pain after shoveling and a history of knee problems.  An x-ray showed the Veteran's knees to be normal.  

A September 2001 VA treatment record notes chondromalacia.  VA treatment records note arthroscopic surgery in the right knee in November 2001 and the left knee in January 2002.  

In an October 2012 statement, the Veteran reported that his knees were chronically painful with swelling.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported pain and swelling in his knees since his active duty service or shortly thereafter.  The examiner diagnosed chondromalacia patella and opined that it was less likely than not that it was related to service because service treatment records did not show the presence of this disorder during the Veteran's active duty service.  The examiner noted the service treatment record of patellofemoral pain syndrome but opined that this appeared to be episodic.  The examiner found no record showing chronicity.  

In his November 2013 substantive appeal (VA Form 9), the Veteran reported that he had chronic knee pain during and after his active duty service but did not report it.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, in this case, the Veteran is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a knee disorder manifested by his subjectively reported symptoms or to attribute his symptoms to an undiagnosed illness.  Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
.  Thus, the Veteran's opinion as to etiology is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

No treatment provider or examiner has found a nexus between the Veteran's active duty service and a current knee disorder.  The November 2012 examiner's opinion that the evidence does not support such a nexus is convincing and based on review of the record and direct examination of the Veteran.  The examiner does not specifically discuss the March 1992 separation examination note regarding recurring pain and swelling, but the Board finds that, in indicating review of the case file, citing specific examples from the Veteran's service treatment records, and finding no record showing chronicity, the examiner reported that the March 1992 note does not show chronicity.  The Board also notes the March 2001 x-ray showing that both of the Veteran's knees were normal, which indicates that any knee pathology was not continuous from active duty service to the period on appeal.  The Board further notes that the November 2012 examiner attributed the Veteran's knee symptoms to diagnosed chondromalacia patella, not to an undiagnosed illness.  The preponderance of the evidence thus weighs against the Veteran's claim.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a disability manifested by fatigue is denied.  

Service connection for a disability manifested by seizures is denied.  

Service connection for a skin disability other than acne is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  The appeal is allowed to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  The appeal is allowed to this extent.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


